Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment filed on 12/27/2021. Applicant's arguments filed 12/27/2021 have been fully considered; however upon further consideration, a new ground(s) of rejection is made in view of Kim et al. US 2010/0157185.
Claim 1 has been amended. Currently claims 1-15 are pending.
This Action is made Final. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. US 2010/0157185.
Claim 1
(Fig. 2) [0042] the first pixel circuit comprises a first transistor Qc (3rd switching element), a second transistor Qb (4th switching element), a third transistor Qh (1st switching element), a capacitor Cb (boosting capacitor), and a first display device Clch/PXh (first liquid crystal capacitor/first subpixel)
(Fig. 2) the second pixel circuit comprises the first transistor Qc (3rd switching element), the second transistor Qb (4th switching element), a fourth transistor Qs (2nd switching element), the capacitor Cb (boosting capacitor), and a second display device Clcs/PXs  (second liquid crystal capacitor/second subpixel) [0042], 
wherein a circuit composed of the first transistor Qc, the second transistor Qb, and the capacitor Cb is configured to add first data (output voltage of Qc) and second data (output voltage of Qh) to generate third data (combined potentials of electrodes Qc/Qh as two electrodes of capacitor Cb), and 
wherein the first display device Clch and the second display device Clcs are configured to receive the third data (combined potentials of electrodes Qc/Qh at capacitor Cb). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2010/0157185 in view of Kusunoki et al. US 2020/0142229
Claims 7, 8: Kim et al. disclose as above
Kusunoki et al. teach
Claim 7: the transistors in the first pixel circuit and the second pixel circuit each comprise a metal oxide in a channel formation region, and the metal oxide comprises In, Zn, and M (Mis Al, Ti, Ga, Ge, Sn, Y, Zr, La, Ce, Nd, or Hf) - Kusunoki et al. in [0021]teach a metal oxide in a channel formation region and the metal oxide include In, Zn, and M (M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf).
Claim 8: (Fig. 17C) An electronic device comprising the display apparatus and a camera (a digital camera) [0281].  
It would have been obvious to one of ordinary skill in the art to modify Kim's invention with Kusunoki's structure in order to provide high-quality display, as taught by Kusunoki [0281].

Allowable Subject Matter
Claims 2-6 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 2 is the inclusion of the limitation 
“…one of a source and a drain of the first transistor is electrically connected to one electrode of the first capacitor, wherein the one electrode of the first capacitor is electrically connected to one of a source and a drain of the third transistor, wherein the other of the source and the drain of the third transistor is electrically connected to the first circuit, wherein the other electrode of the first capacitor is electrically connected to one of a source and a drain of the second transistor,-wherein the one of the source and the drain of the second transistor is electrically connected to the othcr one of a source and a drain of the fourth transistor, and wherein the other of the source and the drain of the fourth transistor is electrically connected to the second circuit.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 2. Claims 3-15 are also allowed due to their virtue of dependency.
Kim et al. US 2010/0157185 and Kusunoki et al. US 2020/0142229 are silent as of the specific limitations. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871